Citation Nr: 9912359	
Decision Date: 05/05/99    Archive Date: 05/12/99

DOCKET NO.  97-26 674A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for service 
connected post-operative residuals, decompression of the 
right shoulder, and degenerative changes of the cervical 
spine, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased (compensable) evaluation for 
service connected residuals of a right wrist sprain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran had active service from August 1947 to July 1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 1997 rating decision of the Department 
of Veterans Affairs (VA) St. Petersburg, Florida, Regional 
Office (RO).

REMAND

Initially, the Board finds that the veteran's claims for an 
increased rating evaluation for service connected 
disabilities are well grounded, in that he has presented a 
plausible claim.  38 U.S.C.A. § 5107(a) (West 1991); 
Proscelle v. Derwinski, 2 Vet.App. 629 (1992).   Pursuant to 
38 U.S.C.A. § 5107(a) (West 1991), the Board is obligated to 
assist the veteran in the development of his claim.

The veteran contends, in essence, that he experiences pain 
and limitation of motion of his neck and right shoulder, and 
that his right wrist is constantly painful and swollen.  He 
asserts that these disabilities are more disabling than 
reflected by his current evaluations.  Accordingly, he 
contends that an increased rating is warranted.

In his testimony at the RO hearing in September 1997, the 
veteran indicated that he has a definite limitation of motion 
of his right arm at the shoulder level that is caused by 
pain.  He indicated that the higher he raises his arms, the 
sharper the pain becomes.  He also indicated that as he 
raises his arm, it feels like it pops out.  He noted that 
there is pain that radiates from the area below his skull to 
the upper portion of his shoulders.  The veteran indicated 
that at the time of his most recent VA examination, he was 
taking heart medication (which he no longer takes) which he 
believes masked the true symptoms associated with his 
disability.

The veteran also testified that his right wrist and fingers 
swell every morning and is constantly painful.  He indicated 
that he has very little gripping power with the right hand 
and that he has limited movement of his fingers.

The United States Court of Appeals for Veterans Claims 
(Court) (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) has held that in assigning a 
disability evaluation, VA must consider the effects of the 
disability upon ordinary use, and the functional impairment 
due to pain, weakened movement, excess fatigability, or 
incoordination.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 
4.40, 4.45 (1997).  The Court emphasized that a part which 
becomes painful on use must be regarded as seriously disabled 
(38 C.F.R. § 4.40) and that the rating examination must 
adequately portray the functional loss.  DeLuca, supra, at 
206.

After reviewing the findings of the February 1996 VA 
examination in conjunction with the veteran's complaints, It 
is the Board's opinion that a contemporaneous and thorough VA 
examination is warranted in order to comply with the Deluca 
case prior.  Littke v. Derwinski, 1 Vet.App. 90 (1990).

The December 1996 VA examination report contains diagnoses to 
include arthritis of the cervical spine and right shoulder 
impingement status post decompression, currently no evidence 
of decompression.  The veteran's neck and shoulder 
disabilities are evaluated under Diagnostic Codes 5003 for 
degenerative arthritis and 5290 for limitation of motion of 
the cervical spine.  The April 1997 rating action reflects 
that the 10 percent is based on slight limitation of motion 
of the cervical spine.  The Board finds that the arthritis of 
the cervical spine and the right shoulder disability may 
result in the impairment of function of different areas of 
the body.  As such, separate rating evaluations should be 
assigned under the appropriate diagnostic codes.

Accordingly, the case is REMANDED for the following 
development: 

1. The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records that pertain to 
current treatment for the disabilities in 
issue.  The RO should notify the veteran 
that he may submit additional evidence 
and argument in support of his claim. See 
Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

2.  A VA examination should be conducted 
by an orthopedist in order to determine 
the nature and severity of the neck, 
right shoulder, and right wrist 
disabilities.  The examiner should be 
provided with the veteran's claims folder 
and a copy of this Remand prior to 
conducting the examination.  In addition 
to x-rays, any specialized examinations 
or testing deemed necessary should be 
performed.  The right shoulder, right 
wrist, and cervical spine should be 
examined for degrees of both active and 
passive range of motion and any 
limitation of function of the parts 
affected by limitation of motion.  The 
examiner should also be asked to note the 
normal ranges of motion of the right 
shoulder, right wrist, and and cervical 
spine.  Additionally, the examiner should 
be requested to determine whether the 
veteran's right shoulder, right wrist, 
and cervical spine exhibit weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service-connected disabilities, and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion lost or 
favorable or unfavorable ankylosis due to 
any weakened movement, excess 
fatigability, or incoordination.  

The examiner should also be asked to 
express an opinion as to the degree to 
which pain could significantly limit 
functional ability during flare-ups or 
when the right shoulder, right wrist, and 
cervical spine are used repeatedly over a 
period of time. The examiner should 
provide a rationale for all conclusions 
reached.

3.  Following completion of the above 
development, the RO should readjudicate 
the issues in appellate status, to 
include consideration of the provisions 
of 38 C.F.R. §§ 4.40, 4.45, and 4.59 
(1998).  The RO should assigned separated 
disability ratings for the arthritis of 
the cervical spine and post-operative 
residuals, decompression of the right 
shoulder.  If the benefits sought are not 
granted, a Supplemental Statement of the 
Case, to include the pertinent rating 
criteria, should be issued to the veteran 
and his representative and they should be 
provided an opportunity to respond.  

Thereafter, the claims folder should then be returned to the 
Board for further review, as appropriate.  The purpose of 
this REMAND is to obtain additional information and to ensure 
compliance with due process  considerations.  The Board 
intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

 

